885 F.2d 1574
UNITED STATES of America, Plaintiff-Appellee,v.Hollmann SUAREZ, Defendant-Appellant.
No. 88-8836.
United States Court of Appeals,Eleventh Circuit.
Oct. 18, 1989.

Edward R. Shohat (Court-appointed), Pamela I. Perry, Bierman, Shohat & Loey, Miami, Fla., for defendant-appellant.
J. Michael Faulkner, Asst. U.S. Atty., Augusta, Ga., Thomas E. Booth, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Georgia.
Before TJOFLAT and HATCHETT, Circuit Judges, and MORGAN, Senior Circuit Judge.
PER CURIAM:


1
In this appeal, appellant challenges the district court's decision denying his motion to suppress.  For the reasons given by the district court in its order overruling appellant's motion, which is reported at 694 F. Supp. 926 (S.D.Ga.1988), we find no error.  Accordingly, the judgment of the district court is


2
AFFIRMED.